Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Burris on March 1, 2021.

The application has been amended as follows: 
Claim 6 is amended to be dependent on claim 1.

Claims 10-20 are cancelled.

Claim Rejections - 35 USC § 112
In response to the applicant’s arguments/remarks filed on 12/28/2020 with regards to 35 USC 112(b) rejections of claim 1 (and claims 2-4 and 6-9 dependent thereupon), the arguments are persuasive and the rejections are hereby withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The instant invention is indicated as allowable for at least the reasons set forth in the Final rejection mailed on 8/27/2020; notably the prior art of record does not disclose the placement of the workpiece relative to the shaping tool based on welds and their position relative to the high strain areas of the part being formed during and after a shaping process..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J EISEMAN whose telephone number is (571)270-3818.  The examiner can normally be reached on Monday - Friday (8:00 AM - 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725